UGI CORPORATION

2004 OMNIBUS EQUITY COMPENSATION PLAN

Amended and Restated as of December 5, 2006

                 
1. Purpose
    1          
2.
  Definitions
    1  
3.
  Administration
    3  
4.
  Grants
    4  
5.
  Shares Subject to the Plan
    4  
6.
  Eligibility for Participation
    5  
7.
  Options
    6  
8.
  Stock Units
    7  
9.
  Performance Units
    7  
10.
  Stock Awards
    8  
11.
  Stock Appreciation Rights
    8  
12.
  Dividend Equivalents
    9  
13.
  Other Stock-Based Awards
    10  
14.
  Qualified Performance-Based Compensation
    10  
15.
  Directors’ Equity Plan
    11  
16.
  Withholding of Taxes
    11  
17.
  Transferability of Grants
    12  
18.
  Consequences of a Change of Control
    12  
19.
  Requirements for Issuance of Shares
    13  
20.
  Amendment and Termination of the Plan
    13  
21.
  Miscellaneous
    14  

1

UGI CORPORATION

2004 OMNIBUS EQUITY COMPENSATION PLAN

Amended and Restated as of December 5, 2006



  1.   Purpose

The purpose of the UGI Corporation 2004 Omnibus Equity Compensation Plan (the
“Plan”) is to provide (i) designated employees of UGI Corporation (“UGI”) and
its subsidiaries, and (ii) non-employee members of the board of directors of UGI
with the opportunity to receive grants of stock options, stock units,
performance units, stock awards, stock appreciation rights, dividend equivalents
and other stock-based awards. UGI believes that by providing equity based
compensation, the Plan will encourage the participants to contribute materially
to the growth of UGI, thereby benefiting UGI’s shareholders, and will more
closely align the economic interests of the participants with those of the
shareholders.

The Plan was adopted effective as of January 1, 2004, and was approved by the
shareholders of UGI. The UGI Corporation Directors’ Equity Compensation Plan was
merged into the Plan as of January 1, 2004. The Plan is hereby amended and
restated effective December 5, 2006 to increase the number of shares authorized
to be issued under the Plan and to make other appropriate changes. The amended
and restated Plan is subject to shareholder approval, except that the changes to
the definition of Fair Market Value in Section 2(l), and the changes to the
provisions for adjustments in Section 5(d), shall be effective as of December 5,
2006.



  2.   Definitions

Whenever used in this Plan, the following terms will have the respective
meanings set forth below:

(a) “Board” means UGI’s Board of Directors as constituted from time to time.

(b) “Certificate” means a certificate, or electronic book entry equivalent, for
a share of Stock.

(c) “Change of Control” means a change of control of UGI as described on the
attached Exhibit A, or as modified by the Board from time to time.

(d) “Code” means the Internal Revenue Code of 1986, as amended.

(e) “Committee” means (i) with respect to Grants to Employees, the Compensation
and Management Development Committee of the Board or its successor, and
(ii) with respect to Grants made to Non-Employee Directors, the Board or its
delegate.

(f) “Company” means UGI and any Subsidiary.

(g) “Date of Grant” means the effective date of a Grant; provided, however, that
no retroactive Grants will be made.

(h) “Directors’ Equity Plan” means the UGI Corporation Directors’ Equity
Compensation Plan.

(i) “Dividend Equivalent” means an amount determined by multiplying the number
of shares of Stock subject to a Grant by the per-share cash dividend, or the
per-share fair market value (as determined by the Committee) of any dividend in
consideration other than cash, paid by UGI on its Stock.

(j) “Employee” means an employee of the Company (including an officer or
director who is also an employee). For purposes of the Plan, the term “Employee”
shall also include a chief executive officer or other officer or person who
performs management and policymaking functions with respect to a Subsidiary of
UGI located outside the United States.

(k) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(l) “Fair Market Value” of Stock means the last reported sale price of a share
of Stock on the New York Stock Exchange on the day on which Fair Market Value is
being determined, as reported on the composite tape for transactions on the New
York Stock Exchange. In the event that there are no Stock transactions on the
New York Stock Exchange on such day, the Fair Market Value will be determined as
of the immediately preceding day on which there were Stock transactions on that
exchange. Notwithstanding the foregoing, in the case of a broker-assisted
exercise pursuant to Section 7(f), the Fair Market Value will be the actual sale
price of the shares issued upon exercise of the Option.

(m) “Grant” means an Option, Stock Unit, Performance Unit, Stock Award, Stock
Appreciation Right, Dividend Equivalent or Other Stock-Based Award granted under
the Plan.

(n) “Grant Letter” means the written instrument that sets forth the terms and
conditions of a Grant, including all amendments thereto.

(o) “Non-Employee Director” means a member of the Board who is not an employee
of the Company.

(p) “Option” means an option to purchase shares of Stock, as described in
Section 7.

(q) “Option Price” means an amount per share of Stock purchasable under an
Option, as designated by the Committee.

(r) “Other Stock-Based Award” means any Grant based on, measured by or payable
in Stock (other than Grants described in Sections 7, 8, 9, 10, 11 and 12 of the
Plan) as described in Section 13.

(s) “Participant” means an Employee or Non-Employee Director designated by the
Committee to participate in the Plan.

(t) “Performance Unit” means an award of a phantom unit representing a share of
Stock, as described in Section 9.

(u) “Plan” means this 2004 Omnibus Equity Compensation Plan, as in effect from
time to time.

(v) “Stock” means the common stock of UGI or such other securities of UGI as may
be substituted for Stock pursuant to Section 5(d) or Section 18.

(w) “Stock Appreciation Right” means a stock appreciation right with respect to
a share of Company Stock as described in Section 11.

(x) “Stock Award” means an award of Stock as described in Section 10.

(y) “Stock Unit” means an award of a phantom unit representing a share of Stock,
as described in Section 8.

(z) “Subsidiary” means any corporation or partnership, at least 20% of the
outstanding voting stock, voting power or partnership interest of which is
owned, directly or indirectly, by UGI.

(aa) “Target Amount” means a target number of Shares to be issued based on
achievement of the performance goals and satisfaction of all conditions for
payment of Performance Units at the 100% level.

(bb) “UGI” means UGI Corporation, a Pennsylvania corporation or any successor
thereto.



  3.   Administration

(a) Committee. The Plan shall be administered and interpreted by the
Compensation and Management Development Committee of the Board or its successor
with respect to grants to Employees. The Plan shall be administered and
interpreted by the Board, or by a committee of directors to whom the Board has
delegated responsibility, with respect to grants to Non-Employee Directors. The
Board or committee, as applicable, that has authority with respect to a specific
Grant shall be referred to as the “Committee” with respect to that Grant.
Ministerial functions may be performed by an administrative committee comprised
of Company employees appointed by the Committee.

(b) Committee Authority. The Committee shall have the sole authority to
(i) determine the Participants to whom Grants shall be made under the Plan,
(ii) determine the type, size and terms and conditions of the Grants to be made
to each such Participant, (iii) determine the time when the Grants will be made
and the duration of any applicable exercise or restriction period, including the
criteria for exercisability and the acceleration of exercisability, (iv) amend
the terms and conditions of any previously issued Grant, subject to the
provisions of Section 20 below, and (v) deal with any other matters arising
under the Plan.

(c) Committee Determinations. The Committee shall have full power and express
discretionary authority to administer and interpret the Plan, to make factual
determinations and to adopt or amend such rules, regulations, agreements and
instruments for implementing the Plan and for the conduct of its business as it
deems necessary or advisable, in its sole discretion. The Committee’s
interpretations of the Plan and all determinations made by the Committee
pursuant to the powers vested in it hereunder shall be conclusive and binding on
all persons having any interest in the Plan or in any awards granted hereunder.
All powers of the Committee shall be executed in its sole discretion, in the
best interest of the Company, not as a fiduciary, and in keeping with the
objectives of the Plan and need not be uniform as to similarly situated
Participants.



  4.   Grants

(a) Grants under the Plan may consist of Options as described in Section 7,
Stock Units as described in Section 8, Performance Units as described in
Section 9, Stock Awards as described in Section 10, Stock Appreciation Rights as
described in Section 11, Dividend Equivalents as described in Section 12 and
Other Stock-Based Awards as described in Section 13. All Grants shall be subject
to such terms and conditions as the Committee deems appropriate and as are
specified in writing by the Committee to the Participant in the Grant Letter.

(b) All Grants shall be made conditional upon the Participant’s acknowledgement,
in writing or by acceptance of the Grant, that all decisions and determinations
of the Committee shall be final and binding on the Participant, his or her
beneficiaries and any other person having or claiming an interest under such
Grant. Grants under a particular Section of the Plan need not be uniform as
among the Participants.

(c) The Committee may make Grants that are contingent on, and subject to,
shareholder approval of the Plan or an amendment to the Plan.



  5.   Shares Subject to the Plan

(a) Shares Authorized. The total aggregate number of shares of Stock that may be
issued under the Plan from January 1, 2004 is 15,000,000 shares, subject to
adjustment as described below. The maximum number of shares of Stock that may be
issued under the Plan from January 1, 2004 pursuant to Grants other than Options
or Stock Appreciation Rights during the term of the Plan is 3,200,000 shares,
subject to adjustment as described below. The shares may be authorized but
unissued shares of Stock or reacquired shares of Stock for purposes of the Plan.

(b) Share Counting. For administrative purposes, when the Committee makes a
Grant payable in Stock, the Committee shall reserve, and count against the share
limit, shares equal to the maximum number of shares that may be issued under the
Grant. If and to the extent Options or Stock Appreciation Rights granted under
the Plan terminate, expire, or are canceled, forfeited, exchanged or surrendered
without having been exercised, and if and to the extent that any Stock Awards,
Stock Units, Performance Units or Other Stock-Based Awards are forfeited or
terminated, or otherwise are not paid in full, the shares reserved for such
Grants shall again be available for purposes of the Plan. Shares of Stock
surrendered in payment of the Option Price of an Option, and shares withheld or
surrendered for payment of taxes, shall not be available for re-issuance under
the Plan. If Stock Appreciation Rights are granted, the full number of shares
subject to the Stock Appreciation Rights shall be considered issued under the
Plan, without regard to the number of shares issued upon settlement of the Stock
Appreciation Rights and without regard to any cash settlement of the Stock
Appreciation Rights. To the extent that other Grants are designated in the Grant
Letter to be paid in cash, and not in shares of Stock, such Grants shall not
count against the share limits in subsection (a).

(c) Individual Limits. All Grants under the Plan, other than Dividend
Equivalents, shall be expressed in shares of Stock. The maximum aggregate number
of shares of Stock with respect to which all Grants may be made under the Plan
to any individual during any calendar year shall be 1,000,000 shares, subject to
adjustment as described below. The maximum aggregate number of shares of Stock
with respect to which all Grants, other than Options and Stock Appreciation
Rights, may be made under the Plan to any individual during any calendar year
shall be 200,000 shares, subject to adjustment as described below. A Participant
may not accrue Dividend Equivalents during any calendar year in excess of
$750,000. The individual limits of this subsection (b) shall apply without
regard to whether the Grants are to be paid in Stock or cash. All cash payments
(other than with respect to Dividend Equivalents) shall equal the Fair Market
Value of the shares of Stock to which the cash payment relates.

(d) Adjustments. If there is any change in the number or kind of shares of Stock
outstanding (i) by reason of a stock dividend, spinoff, recapitalization, stock
split, or combination or exchange of shares, (ii) by reason of a merger,
reorganization or consolidation, (iii) by reason of a reclassification or change
in par value, or (iv) by reason of any other extraordinary or unusual event
affecting the outstanding Stock as a class without the Company’s receipt of
consideration, or if the value of outstanding shares of Stock is substantially
reduced as result of a spinoff or the Company’s payment of any extraordinary
dividend or distribution, the maximum number of shares of Stock available for
issuance under the Plan, the maximum number of shares of Stock for which any
individual may receive Grants in any year, the kind and number of shares covered
by outstanding Grants, the kind and number of shares to be issued or issuable
under the Plan, and the price per share or the applicable market value of such
Grants shall be required to be equitably adjusted by the Committee to reflect
any increase or decrease in the number of, or change in the kind or value of,
issued shares of Stock to preclude, to the extent practicable, the enlargement
or dilution of rights and benefits under the Plan and such outstanding Grants;
provided, however, than any fractional shares resulting from such adjustment
shall be eliminated. Any adjustments to outstanding Grants shall be consistent
with Section 409A of the Code, to the extent applicable. Any adjustments
determined by the Committee shall be final, binding and conclusive.



  6.   Eligibility for Participation

(a) Eligible Persons. All Employees, including Employees who are officers or
members of the Board, and all Non-Employee Directors shall be eligible to
participate in the Plan.

(b) Selection of Participants. The Committee shall select the Employees and
Non-Employee Directors to receive Grants and shall determine the number of
shares of Stock subject to each Grant.



  7.   Options

(a) General Requirements. The Committee may grant Options to an Employee or
Non-Employee Director upon such terms and conditions as the Committee deems
appropriate under this Section 7. Dividend Equivalents may not be granted with
respect to Options.

(b) Number of Shares. The Committee shall determine the number of shares of
Stock that will be subject to each Grant of Options to Employees and
Non-Employee Directors.

(c) Type of Option, Price and Term.

(i) The Committee may grant Options that are nonqualified stock options and are
not considered incentive stock options under section 422 of the Code.

(ii) The Option Price of Stock subject to an Option shall be determined by the
Committee and shall be equal to or greater than the Fair Market Value of a share
of Stock on the Date of Grant.

(iii) The Committee shall determine the term of each Option. The term of an
Option shall not exceed ten years from the Date of Grant.

(d) Exercisability of Options. Options shall become exercisable in accordance
with such terms and conditions as may be determined by the Committee and
specified in the Grant Letter. The Committee may accelerate the exercisability
of any or all outstanding Options at any time for any reason.

(e) Termination of Employment or Service. Except as provided in the Grant
Letter, an Option may only be exercised while the Participant is employed by the
Company, or providing service as a Non-Employee Director. The Committee shall
determine in the Grant Letter under what circumstances and during what time
periods a Participant may exercise an Option after termination of employment or
service.

(f) Exercise of Options. A Participant may exercise an Option that has become
exercisable, in whole or in part, by delivering a notice of exercise to the
Company. The Participant shall pay the Option Price for the Option (i) in cash,
(ii) by delivering shares of Stock owned by the Participant and having a Fair
Market Value on the date of exercise equal to the Option Price or by attestation
to ownership of shares of Stock having an aggregate Fair Market Value on the
date of exercise equal to the Option Price, (iii) by payment through a broker in
accordance with procedures permitted by Regulation T of the Federal Reserve
Board, or (iv) by such other method as the Committee may approve. Shares of
Stock used to exercise an Option shall have been held by the Participant for the
requisite period of time to avoid adverse accounting consequences to the Company
with respect to the Option. Payment for the shares pursuant to the Option, and
any required withholding taxes, must be received by the time specified by the
Committee depending on the type of payment being made, but in all cases prior to
the issuance of the Stock.



  8.   Stock Units

(a) General Requirements. The Committee may grant Stock Units to an Employee or
Non-Employee Director, upon such terms and conditions as the Committee deems
appropriate under this Section 8. Each Stock Unit shall represent the right of
the Participant to receive a share of Stock or an amount based on the value of a
share of Stock. All Stock Units shall be credited to accounts on the Company’s
records for purposes of the Plan.

(b) Terms of Stock Units. The Committee may grant Stock Units that are payable
on terms and conditions determined by the Committee. Stock Units may be paid at
the end of a specified period, or payment may be deferred to a date authorized
by the Committee consistent with section 409A of the Code. The Committee shall
determine the number of Stock Units to be granted and the requirements
applicable to such Stock Units. The Committee may grant Dividend Equivalents
with respect to Stock Units.

(c) Payment With Respect to Stock Units. Payment with respect to Stock Units
shall be made in cash, in Stock, or in a combination of the two, as determined
by the Committee in the Grant Letter. The Grant Letter shall specify the maximum
number of shares that can be issued under the Stock Units.

(d) Requirement of Employment or Service. The Committee shall determine in the
Grant Letter under what circumstances a Participant may retain Stock Units after
termination of the Participant’s employment or service, and the circumstances
under which Stock Units may be forfeited.



  9.   Performance Units

(a) General Requirements. The Committee may grant Performance Units to an
Employee or Non-Employee Director, upon such terms and conditions as the
Committee deems appropriate under this Section 9. Each Performance Unit shall
represent the right of the Participant to receive a share of Stock or an amount
based on the value of a share of Stock, if specified performance goals and other
conditions are met. All Performance Units shall be credited to accounts on the
Company’s records for purposes of the Plan.

(b) Terms of Performance Units. The Committee shall establish the performance
goals and other conditions for payment of Performance Units. Performance Units
may be paid at the end of a specified performance or other period, or payment
may be deferred to a date authorized by the Committee, consistent with section
409A of the Code. The Committee shall determine the number of Performance Units
to be granted and the requirements applicable to such Performance Units. The
Committee may grant Dividend Equivalents with respect to Performance Units.

(c) Payment With Respect to Performance Units. Payment with respect to
Performance Units shall be made in cash, in Stock, or in a combination of the
two, as determined by the Committee in the Grant Letter. The Committee shall
establish a Target Amount for Performance Units in the Grant Letter. Payment of
Performance Units in excess of the Target Amount shall be made in cash.

(d) Requirement of Employment or Service. The Committee shall determine in the
Grant Letter under what circumstances a Participant may retain Performance Units
after termination of the Participant’s employment or service, and the
circumstances under which Performance Units may be forfeited.



  10.   Stock Awards

(a) General Requirements. The Committee may issue shares of Stock to an Employee
or Non-Employee Director under a Stock Award, upon such terms and conditions as
the Committee deems appropriate under this Section 10. Shares of Stock issued
pursuant to Stock Awards may be issued for cash consideration or for no cash
consideration, and subject to restrictions or no restrictions, as determined by
the Committee. The Committee may establish conditions under which restrictions
on Stock Awards shall lapse over a period of time or according to such other
criteria as the Committee deems appropriate, including restrictions based upon
the achievement of specific performance goals.

(b) Number of Shares. The Committee shall determine the number of shares of
Stock to be issued pursuant to a Stock Award and any restrictions applicable to
such shares.

(c) Requirement of Employment or Service. The Committee shall determine in the
Grant Letter under what circumstances a Participant may retain Stock Awards
after termination of the Participant’s employment or service, and the
circumstances under which Stock Awards may be forfeited.

(d) Restrictions on Transfer. While Stock Awards are subject to restrictions, a
Participant may not sell, assign, transfer, pledge or otherwise dispose of the
shares of a Stock Award except upon death as described in Section 17. Each
Certificate for a share of a Stock Award shall contain a legend giving
appropriate notice of the restrictions in the Grant. The Participant shall be
entitled to have the legend removed when all restrictions on such shares have
lapsed. The Company may retain possession of any Certificates for Stock Awards
until all restrictions on such shares have lapsed.

(e) Right to Vote and to Receive Dividends. The Committee shall determine to
what extent, and under what conditions, the Participant shall have the right to
vote shares of Stock Awards and to receive any dividends or other distributions
paid on such shares during the restriction period.



  11.   Stock Appreciation Rights

(a) General Requirements. The Committee may grant Stock Appreciation Rights to
an Employee or Non-Employee Director separately or in tandem with any Option
(for all or a portion of the applicable Option). Dividend Equivalents may not be
granted with respect to Stock Appreciation Rights.

(b) Number of Shares, Term and Base Amount. The Committee shall establish the
number of shares, the term and the base amount of the Stock Appreciation Right
at the time the Stock Appreciation Right is granted. The term of a Stock
Appreciation Right shall not exceed ten years from the Date of Grant. The base
amount of a Stock Appreciation Right shall not be less than the Fair Market
Value of a share of Stock on the Date of Grant of the Stock Appreciation Right.

(c) Exercisability. Stock Appreciation Rights shall become exercisable in
accordance with such terms and conditions as may be determined by the Committee
and specified in the Grant Letter. The Committee may accelerate the
exercisability of any or all outstanding Stock Appreciation Rights at any time
for any reason. A tandem Stock Appreciation Right shall be exercisable only
during the period when the Option to which it is related is also exercisable.

(d) Termination of Employment or Service. Except as provided in the Grant
Letter, a Stock Appreciation Right may only be exercised while the Participant
is employed by the Company, or providing service as a Non-Employee Director. The
Committee shall determine in the Grant Letter under what circumstances and
during what time periods a Participant may exercise a Stock Appreciation Right
after termination of employment or service.

(e) Exercise of Stock Appreciation Rights. When a Participant exercises a Stock
Appreciation Right, the Participant shall receive in settlement of such Stock
Appreciation Right an amount equal to the value of the Stock appreciation for
the number of Stock Appreciation Rights exercised. The Stock appreciation is the
amount by which the Fair Market Value of the underlying shares of Stock on the
date of exercise of the Stock Appreciation Right exceeds the base amount of the
Stock Appreciation Right as specified in the Grant Letter. The Stock
appreciation amount shall be paid in shares of Company Stock, cash or any
combination of the two, as the Committee shall determine in the Grant Letter.
For purposes of calculating the number of shares of Stock to be received, shares
of Stock shall be valued at their Fair Market Value on the date of exercise of
the Stock Appreciation Right.

12. Dividend Equivalents.

(a) General Requirements. When the Committee grants Stock Units or Performance
Units under the Plan, the Committee may grant Dividend Equivalents in connection
with such Grants under such terms and conditions as the Committee deems
appropriate under this Section 12. Dividend Equivalents may be paid to
Participants currently or may be deferred, consistent with section 409A of the
Code, as determined by the Committee. All Dividend Equivalents that are not paid
currently shall be credited to accounts on the Company’s records for purposes of
the Plan. Dividend Equivalents may be accrued as a cash obligation, or may be
converted to Stock Units for the Participant, as determined by the Committee.
Unless otherwise specified in the Grant Letter, deferred Dividend Equivalents
will not accrue interest. The Committee may provide that Dividend Equivalents
shall be payable based on the achievement of specific performance goals.

(b) Payment with Respect to Dividend Equivalents. Dividend Equivalents may be
payable in cash or shares of Stock or in a combination of the two, as determined
by the Committee in the Grant Letter.



  13.   Other Stock-Based Awards

The Committee may grant other awards that are based on, measured by or payable
in Stock to Employees or Non-Employee Directors, on such terms and conditions as
the Committee deems appropriate under this Section 13. Other Stock-Based Awards
may be granted subject to achievement of performance goals or other conditions
and may be payable in Stock or cash, or in a combination of the two, as
determined by the Committee in the Grant Letter.



  14.   Qualified Performance-Based Compensation

(a) Designation as Qualified Performance-Based Compensation. The Committee may
determine that Stock Units, Performance Units, Stock Awards, Dividend
Equivalents or Other Stock-Based Awards granted to an Employee shall be
considered “qualified performance-based compensation” under section 162(m) of
the Code. The provisions of this Section 14 shall apply to any such Grants that
are to be considered “qualified performance-based compensation” under section
162(m) of the Code.

(b) Performance Goals. When Stock Units, Performance Units, Stock Awards,
Dividend Equivalents or Other Stock-Based Awards that are to be considered
“qualified performance-based compensation” are granted, the Committee shall
establish in writing (i) the objective performance goals that must be met,
(ii) the period during which performance will be measured, (iii) the maximum
amounts that may be paid if the performance goals are met, and (iv) any other
conditions that the Committee deems appropriate and consistent with the
requirements of Section 162(m) of the Code for “qualified performance-based
compensation.” The performance goals shall satisfy the requirements for
“qualified performance-based compensation,” including the requirement that the
achievement of the goals be substantially uncertain at the time they are
established and that the performance goals be established in such a way that a
third party with knowledge of the relevant facts could determine whether and to
what extent the performance goals have been met. The Committee shall not have
discretion to increase the amount of compensation that is payable, but may
reduce the amount of compensation that is payable, pursuant to Grants identified
by the Committee as “qualified performance-based compensation.”

(c) Criteria Used for Objective Performance Goals. The Committee shall use
objectively determinable performance goals based on one or more of the following
criteria: stock price, earnings per share, net earnings, operating earnings,
margin, EBITDA (earnings before interest, taxes, depreciation and amortization),
net capital employed, return on assets, shareholder return, return on equity,
return on capital employed, growth in assets, unit volume, sales, cash flow,
market share, relative performance to a comparison group designated by the
Committee, or strategic business criteria consisting of one or more objectives
based on meeting specified revenue goals, market penetration goals, customer
growth, geographic business expansion goals, cost targets or goals relating to
acquisitions or divestitures. The performance goals may relate to the
Participant’s business unit or the performance of the Company as a whole, or any
combination of the foregoing. Performance goals need not be uniform as among
Participants.

(d) Timing of Establishment of Goals. The Committee shall establish the
performance goals in writing either before the beginning of the performance
period or during a period ending no later than the earlier of (i) 90 days after
the beginning of the performance period or (ii) the date on which 25% of the
performance period has been completed, or such other date as may be required or
permitted under applicable regulations under section 162(m) of the Code.

(e) Certification of Results. The Committee shall certify the performance
results for the performance period specified in the Grant Letter after the
performance period expires. The Committee shall determine the amount, if any, to
be paid pursuant to each Grant based on the achievement of the performance goals
and the satisfaction of all other terms of the Grant Letter.

(f) Death, Disability or Other Circumstances. The Committee may provide in the
Grant Letter that Grants identified as qualified performance-based compensation
shall be payable, in whole or in part, in the event of the Participant’s death
or disability, a Change of Control or under other circumstances consistent with
the Treasury regulations and rulings under section 162(m) of the Code.



  15.   Directors’ Equity Plan

The Directors’ Equity Plan was merged into this Plan as of January 1, 2004, and
all outstanding Units and accrued Dividend Equivalents under the Directors’
Equity Plan as of January 1, 2004 shall be issued and paid out of this Plan. No
additional awards shall be made under the Directors’ Equity Plan. Dividend
Equivalents shall be credited under this Plan with respect to outstanding Units
under the Directors’ Equity Plan, according to terms and conditions established
by the Committee under Section 12.



  16.   Withholding of Taxes

(a) Required Withholding. All Grants under the Plan shall be subject to
applicable federal (including FICA), state and local tax withholding
requirements. The Company may require that the Participant or other person
receiving or exercising Grants pay to the Company the amount of any federal,
state or local taxes that the Company is required to withhold with respect to
such Grants, or the Company may deduct from other wages paid by the Company the
amount of any withholding taxes due with respect to such Grants.

(b) Election to Withhold Shares. If the Committee so permits, a Participant may
elect to satisfy the Company’s tax withholding obligation with respect to Grants
paid in Stock by having shares of Stock withheld, at the time such Grants become
taxable, up to an amount that does not exceed the minimum applicable withholding
tax rate for federal (including FICA), state and local tax liabilities.



  17.   Transferability of Grants

Only the Participant may exercise rights under a Grant during the Participant’s
lifetime, and a Participant may not transfer those rights except by will or by
the laws of descent and distribution. When a Participant dies, the personal
representative or other person entitled to succeed to the rights of the
Participant may exercise such rights. Any such successor must furnish proof
satisfactory to the Company of his or her right to receive the Grant under the
Participant’s will or under the applicable laws of descent and distribution.



  18.   Consequences of a Change of Control

(a) Notice and Acceleration. Upon a Change of Control, unless the Committee
determines otherwise, (i) the Company shall provide each Participant who holds
outstanding Grants with written notice of the Change of Control, (ii) all
outstanding Options and Stock Appreciation Rights shall automatically accelerate
and become fully exercisable, (iii) the restrictions and conditions on all
outstanding Stock Awards shall immediately lapse, (iv) all Stock Units and
Performance Units shall become payable in cash in an amount not less than their
Target Amount or in a larger amount, up to the maximum Grant value, as
determined by the Committee, and (v) Dividend Equivalents and Other Stock-Based
Awards shall become payable in full in cash, in amounts determined by the
Committee.

(b) Assumption of Grants. Upon a Change of Control where the Company is not the
surviving corporation (or survives only as a subsidiary of another corporation),
unless the Committee determines otherwise, all outstanding Options and Stock
Appreciation Rights that are not exercised shall be assumed by, or replaced with
comparable options or stock appreciation rights by, the surviving corporation
(or a parent or subsidiary of the surviving corporation), and other Grants that
remain outstanding after the Change of Control shall be converted to similar
Grants of the surviving corporation (or a parent or subsidiary of the surviving
corporation).

(c) Other Alternatives. Notwithstanding the foregoing, subject to subsection (d)
below, in the event of a Change of Control, the Committee may take any of the
following actions with respect to any or all outstanding Grants, without the
consent of any Participant: (i) the Committee may require that Participants
surrender their outstanding Options and Stock Appreciation Rights in exchange
for a payment by the Company, in cash or Stock as determined by the Committee,
in an amount equal to the amount, if any, by which the then Fair Market Value of
the shares of Stock subject to the Participant’s unexercised Options and Stock
Appreciation Rights exceeds the Option Price or base amount, (ii) after giving
Participants an opportunity to exercise their outstanding Options and Stock
Appreciation Rights, the Committee may terminate any or all unexercised Options
and Stock Appreciation Rights at such time as the Committee deems appropriate,
and (iii) with respect to Participants holding Stock Units, Performance Units,
Dividend Equivalents or Other Stock-Based Awards, the Committee may determine
that such Participants shall receive a payment in settlement of such Stock
Units, Performance Units, Dividend Equivalents or Other Stock-Based Awards, in
such amount and form as may be determined by the Committee. Such surrender or
termination shall take place as of the date of the Change of Control or such
other date as the Committee may specify.

(d) Committee. The Committee making the determinations under this Section 18
following a Change of Control must be comprised of the same members as those of
the Committee immediately before the Change of Control. If the Committee members
do not meet this requirement, the automatic provisions of subsections (a) and
(b) shall apply, and the Committee shall not have discretion to vary them.

(e) Other Transactions. The Committee may provide in a Grant Letter that a sale
or other transaction involving a Subsidiary or other business unit of the
Company shall be considered a Change of Control for purposes of a Grant, or the
Committee may establish other provisions that shall be applicable in the event
of a specified transaction.



  19.   Requirements for Issuance of Shares

No Stock shall be issued in connection with any Grant hereunder unless and until
all legal requirements applicable to the issuance of such Stock have been
complied with to the satisfaction of the Committee. The Committee shall have the
right to condition any Grant made to any Participant hereunder on such
Participant’s undertaking in writing to comply with such restrictions on his or
her subsequent disposition of such shares of Stock as the Committee shall deem
necessary or advisable, and Certificates representing such shares may be
legended to reflect any such restrictions. Certificates representing shares of
Stock issued under the Plan will be subject to such stop-transfer orders and
other restrictions as may be required by applicable laws, regulations and
interpretations, including any requirement that a legend be placed thereon. No
Participant shall have any right as a shareholder with respect to Stock covered
by a Grant until shares have been issued to the Participant.



  20.   Amendment and Termination of the Plan

(a) Amendment. The Board may amend or terminate the Plan at any time; provided,
however, that the Board shall not amend the Plan without approval of the
shareholders of UGI if such approval is required in order to comply with the
Code or applicable laws, or to comply with applicable stock exchange
requirements. No amendment or termination of this Plan shall, without the
consent of the Participant, materially impair any rights or obligations under
any Grant previously made to the Participant under the Plan, unless such right
has been reserved in the Plan or the Grant Letter, or except as provided in
Section 21(c) below.

(b) No Repricing Without Shareholder Approval. Notwithstanding anything in the
Plan to the contrary, the Committee may not reprice Options or Stock
Appreciation Rights, nor may the Board amend the Plan to permit repricing of
Options or Stock Appreciation Rights, unless the shareholders of UGI provide
prior approval for such repricing. The term “repricing” shall have the meaning
given that term in Section 303A(8) of the New York Stock Exchange Listed Company
Manual, as in effect from time to time.

(c) Shareholder Approval for “Qualified Performance-Based Compensation.” If
Stock Units, Performance Units, Stock Awards, Dividend Equivalents or Other
Stock-Based Awards are granted as “qualified performance-based compensation”
under Section 14 above, the Plan must be reapproved by the UGI shareholders no
later than the first shareholders meeting that occurs in the fifth year
following the year in which the shareholders previously approved the provisions
of Section 14, if additional Grants are to be made under Section 14 and if
required by section 162(m) of the Code or the regulations thereunder.

(d) Termination of Plan. The Plan shall terminate on December 4, 2016, unless
the Plan is terminated earlier by the Board or is extended by the Board with the
approval of the shareholders. The termination of the Plan shall not impair the
power and authority of the Committee with respect to an outstanding Grant.



  21.   Miscellaneous

(a) Grants in Connection with Corporate Transactions and Otherwise. Nothing
contained in this Plan shall be construed to (i) limit the right of the
Committee to make Grants under this Plan in connection with the acquisition, by
purchase, lease, merger, consolidation or otherwise, of the business or assets
of any corporation, firm or association, including Grants to employees thereof
who become Employees, or for other proper corporate purposes, or (ii) limit the
right of the Company to grant stock options or make other stock-based awards
outside of this Plan. Without limiting the foregoing, the Committee may make a
Grant to an employee of another corporation who becomes an Employee by reason of
a corporate merger, consolidation, acquisition of stock or property,
reorganization or liquidation involving the Company in substitution for a grant
made by such corporation. The terms and conditions of the Grants may vary from
the terms and conditions required by the Plan and from those of the substituted
stock incentives, as determined by the Committee.

(b) Reduction of Responsibilities. The Committee shall have discretion to adjust
an Employee’s outstanding Grants if the Employee’s authority, duties or
responsibilities are significantly reduced.

(c) Compliance with Law. The Plan, the exercise of Options and the obligations
of the Company to issue or transfer shares of Stock under Grants shall be
subject to all applicable laws and to approvals by any governmental or
regulatory agency as may be required. With respect to persons subject to section
16 of the Exchange Act, it is the intent of the Company that the Plan and all
transactions under the Plan comply with all applicable provisions of Rule 16b-3
or its successors under the Exchange Act. In addition, it is the intent of the
Company that Grants made under Section 14 of the Plan comply with the applicable
provisions of section 162(m) of the Code. To the extent that any legal
requirement of section 16 of the Exchange Act or section 162(m) of the Code as
set forth in the Plan ceases to be required under section 16 of the Exchange Act
or section 162(m) of the Code, that Plan provision shall cease to apply. The
Committee may revoke any Grant if it is contrary to law or modify a Grant to
bring it into compliance with any valid and mandatory government regulation. The
Committee may also adopt rules regarding the withholding of taxes on payments to
Participants. The Committee may, in its sole discretion, agree to limit its
authority under this Section.

(d) Enforceability. The Plan shall be binding upon and enforceable against the
Company and its successors and assigns.

(e) Funding of the Plan; Limitation on Rights. This Plan shall be unfunded. The
Company shall not be required to establish any special or separate fund or to
make any other segregation of assets to assure the payment of any Grants under
this Plan. Nothing contained in the Plan and no action taken pursuant hereto
shall create or be construed to create a fiduciary relationship between the
Company and any Participant or any other person. No Participant or any other
person shall under any circumstances acquire any property interest in any
specific assets of the Company. To the extent that any person acquires a right
to receive payment from the Company hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Company.

(f) Rights of Participants. Nothing in this Plan shall entitle any Employee,
Non-Employee Director or other person to any claim or right to receive a Grant
under this Plan. Neither this Plan nor any action taken hereunder shall be
construed as giving any individual any rights to be retained by or in the
employment or service of the Company.

(g) No Fractional Shares. No fractional shares of Stock shall be issued or
delivered pursuant to the Plan or any Grant. The Committee shall determine
whether cash, other awards or other property shall be issued or paid in lieu of
such fractional shares or whether such fractional shares or any rights thereto
shall be forfeited or otherwise eliminated.

(h) Employees Subject to Taxation Outside the United States. With respect to
Participants who are subject to taxation in countries other than the United
States, the Committee may make Grants on such terms and conditions as the
Committee deems appropriate to comply with the laws of the applicable countries,
and the Committee may create such procedures, addenda and subplans and make such
modifications as may be necessary or advisable to comply with such laws.

2

(i) Governing Law. The validity, construction, interpretation and effect of the
Plan and
Grant Letters issued under the Plan shall be governed and construed by and
determined in accordance
with the laws of the Commonwealth of Pennsylvania, without giving effect to the
conflict of laws
provisions thereof.Exhibit A

UGI CORPORATION
2004 OMNIBUS EQUITY COMPENSATION PLAN
AMENDED AND RESTATED AS OF DECEMBER 5, 2006

For purposes of the Plan, the term “Change of Control,” and other defined terms
used in the definition of “Change of Control,” shall have the following
meanings:

1. “Change of Control” shall mean:

(i) Any Person (except UGI, any UGI Subsidiary, any employee benefit plan of UGI
or of any UGI Subsidiary, or any Person or entity organized, appointed or
established by UGI for or pursuant to the terms of any such employee benefit
plan), together with all Affiliates and Associates of such Person, becomes the
Beneficial Owner in the aggregate of 20% or more of either (i) the then
outstanding shares of common stock of UGI (the “Outstanding UGI Common Stock”)
or (ii) the combined voting power of the then outstanding voting securities of
UGI entitled to vote generally in the election of directors (the “UGI Voting
Securities”); or

(ii) Individuals who, as of the beginning of any 24-month period, constitute the
UGI Board of Directors (the “Incumbent UGI Board”) cease for any reason to
constitute at least a majority of the Incumbent UGI Board, provided that any
individual becoming a director of UGI subsequent to the beginning of such period
whose election or nomination for election by the UGI shareholders was approved
by a vote of at least a majority of the directors then comprising the Incumbent
UGI Board shall be considered as though such individual were a member of the
Incumbent UGI Board, but excluding, for this purpose, any such individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the Directors of UGI (as such terms
are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act);
or

(iii) Consummation by UGI of a reorganization, merger or consolidation (a
“Business Combination”), in each case, with respect to which all or
substantially all of the individuals and entities who were the respective
Beneficial Owners of the Outstanding UGI Common Stock and UGI Voting Securities
immediately prior to such Business Combination do not, following such Business
Combination, Beneficially Own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination in substantially the same proportion as
their ownership immediately prior to such Business Combination of the
Outstanding UGI Common Stock and UGI Voting Securities, as the case may be; or

(iv) Consummation of (a) a complete liquidation or dissolution of UGI or (b) a
sale or other disposition of all or substantially all of the assets of UGI other
than to a corporation with respect to which, following such sale or disposition,
more than 50% of, respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors is then owned beneficially, directly
or indirectly, by all or substantially all of the individuals and entities who
were the Beneficial Owners, respectively, of the Outstanding UGI Common Stock
and UGI Voting Securities immediately prior to such sale or disposition in
substantially the same proportion as their ownership of the Outstanding UGI
Common Stock and UGI Voting Securities, as the case may be, immediately prior to
such sale or disposition.

2. “Affiliate” and “Associate” shall have the respective meanings ascribed to
such terms in Rule 12b-2 of the General Rules and Regulations under the Exchange
Act.

3. A Person shall be deemed the “Beneficial Owner” of any securities: (i) that
such Person or any of such Person’s Affiliates or Associates, directly or
indirectly, has the right to acquire (whether such right is exercisable
immediately or only after the passage of time) pursuant to any agreement,
arrangement or understanding (whether or not in writing) or upon the exercise of
conversion rights, exchange rights, rights, warrants or options, or otherwise;
provided, however, that a Person shall not be deemed the “Beneficial Owner” of
securities tendered pursuant to a tender or exchange offer made by such Person
or any of such Person’s Affiliates or Associates until such tendered securities
are accepted for payment, purchase or exchange; (ii) that such Person or any of
such Person’s Affiliates or Associates, directly or indirectly, has the right to
vote or dispose of or has “beneficial ownership” of (as determined pursuant to
Rule 13d-3 of the General Rules and Regulations under the Exchange Act),
including without limitation pursuant to any agreement, arrangement or
understanding, whether or not in writing; provided, however, that a Person shall
not be deemed the “Beneficial Owner” of any security under this clause (ii) as a
result of an oral or written agreement, arrangement or understanding to vote
such security if such agreement, arrangement or understanding (A) arises solely
from a revocable proxy given in response to a public proxy or consent
solicitation made pursuant to, and in accordance with, the applicable provisions
of the General Rules and Regulations under the Exchange Act, and (B) is not then
reportable by such Person on Schedule 13D under the Exchange Act (or any
comparable or successor report); or (iii) that are beneficially owned, directly
or indirectly, by any other Person (or any Affiliate or Associate thereof) with
which such Person (or any of such Person’s Affiliates or Associates) has any
agreement, arrangement or understanding (whether or not in writing) for the
purpose of acquiring, holding, voting (except pursuant to a revocable proxy as
described in the proviso to clause (ii) above) or disposing of any securities;
provided, however, that nothing in this Section 1(c) shall cause a Person
engaged in business as an underwriter of securities to be the “Beneficial Owner”
of any securities acquired through such Person’s participation in good faith in
a firm commitment underwriting until the expiration of forty (40) days after the
date of such acquisition.

4. “Person” shall mean an individual or a corporation, partnership, trust,
unincorporated organization, association, or other entity.

5. “UGI Subsidiary” shall mean any corporation in which UGI directly or
indirectly, owns at least a fifty percent (50%) interest or an unincorporated
entity of which UGI, as applicable, directly or indirectly, owns at least fifty
percent (50%) of the profits or capital interests.

Corpdocs/compensation/061205 Amended & Restated 2004 OECP

3